 


109 HRES 171 IH: Supporting the creation of the Office of the Coordinator for Reconstruction and Stabilization at the Department of State, and for other purposes.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 171 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Dreier submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Supporting the creation of the Office of the Coordinator for Reconstruction and Stabilization at the Department of State, and for other purposes. 
 
Whereas the United States is engaged in a Global War on Terrorism, in which threats to the security of the United States often originate in weak or failing countries; 
Whereas the National Security Strategy of the United States announced by the President in September 2002 states that “the United States and countries cooperating with us must not allow the terrorists to develop new home bases”; 
Whereas weak or failing countries provide breeding grounds for terrorism, crime, trafficking, humanitarian catastrophes, and other threats to United States national security; 
Whereas it is in the interests of the United States to develop a comprehensive framework to monitor weak or failing countries and prepare to deal effectively with these countries before they become imminent threats to the people of the United States; 
Whereas the Department of State is uniquely equipped to communicate with other United States agencies and international organizations to plan for pre-conflict stabilization operations and post-conflict reconstruction operations in weak or failing countries, both as an alternative to military intervention and as a successor to military conflict, if such conflict becomes unavoidable; 
Whereas the United States has, over the past 15 years, been involved in major post-conflict reconstruction and stabilization operations in Somalia, Haiti, Bosnia and Herzegovina, Kosovo, Liberia, Afghanistan, and Iraq; 
Whereas the United States has contributed significant resources to post-conflict operations in El Salvador, Nicaragua, Guatemala, Rwanda, Sierra Leone, Colombia, and East Timor; 
Whereas the knowledge and experience of United States agencies, in cooperation with international organizations, was critical to successfully providing security and humanitarian relief and establishing the rule of law in these countries and their regions; 
Whereas the ability of the Department of Defense, the Department of State, the National Security Council, other United States Government agencies, and various international organizations to coordinate and cooperate effectively to address emerging threats is essential to success in the war on terrorism; 
Whereas on August 5, 2004, the Department of State created the Office of the Coordinator for Reconstruction and Stabilization to enhance the capacity of the United States to respond to crises involving failed, failing, and post-conflict countries and complex emergencies; and 
Whereas the core mission of the Office of the Coordinator for Reconstruction and Stabilization is to lead and coordinate United States Government planning, and institutionalize United States capacity, to help stabilize and reconstruct societies in transition from conflict or civil strife so they can reach a sustainable path towards peace, democracy, and a market economy: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the creation of the Office of the Coordinator for Reconstruction and Stabilization at the Department of State;  
(2)congratulates the President, the Cabinet, and the National Security Council for addressing the unique interagency challenges posed by stabilization and post-conflict reconstruction operations by creating the Office of the Coordinator for Reconstruction and Stabilization;  
(3)encourages other United States Government departments and agencies, including the Department of Defense and the Central Intelligence Agency, to support the goals, mission, and operations of the Office of the Coordinator for Reconstruction and Stabilization;  
(4)encourages the Office of the Coordinator for Reconstruction and Stabilization to work with the international community to ensure that the burden of addressing weak or failing countries is shared equitably among nations;  
(5)recognizes that weak or failing countries pose potential danger to United States national security; and  
(6)urges the Office of the Coordinator for Reconstruction and Stabilization to be proactive in addressing potential weak or failing countries so that crisis situations might be resolved peaceably prior to conflict, thereby reducing the threat to the national security of the United States and reducing the cost to the United States and the international community. 
 
